Mr. Presiding Justice Ball delivered the opinion of the court. There was a dispute between these parties as to the state of their account. The demand was unliquidated. The claim of each was that his statement correctly set forth the account. In this condition of affairs the Leather Company made up a detailed statement of the account as it understood it, named the balance thus found due, and sent him its check for the same, accompanied by the statement that the check enclosed was in full settlement of the account. Upon the receipt of this letter and check it became the right of Foyer to do one of two things: either to send back the check and sue upon his statement of the account, or to receive such check in full settlement. The check was sent him on condition that, if accepted, it should be in full satisfaction of the unliquidated disputed claim. It was not his privilege to make a new contract for the-Leather Company. The acceptance of the check involved the acceptance of the condition upon which it was offered. This acceptance bars further recovery. Lapp v. Smith, 183 Ill. 183. The fact, if it be a fact, that he read the letter hurriedly and did not notice that the check was sent in full of the account, is immaterial. His rights and obligations remained the same. He could read, and he will not be heard to say that he neglected to learn the entire contents of that letter. The law charges him with knowledge of all the letter contained. Yeomans v. Lane, 101 Ill. App. 228, 235. The judgment of the Circuit Court is reversed and the cause is remanded.